DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiving unit” in claim 1, “a classifying unit” in claim 1, “an executing unit in claim 1, “an acquiring unit” in claim 2, “a confirming unit” in claim 3, “a compiling unit” in claim 7, “a recommending unit” in claim 9, “an output controller” in claim 11, “a receiving means” in claim 13, “a classifying means” in claim 13, “an executing means” in claim 13.

“the receiving unit” in claim 1 is read as the CPU 31 shown in Fig.2, “the classifying unit” in claim 1 is read as the CPU 31 shown in Fig.2, “the executing unit in claim 1 is read as the CPU 31 shown in Fig.2, “the acquiring unit” in claim 2 is read as the CPU 31 shown in Fig.2, “the confirming unit” in claim 3 is read as the CPU 31 shown in Fig.2, “the compiling unit” in claim 7 is read as the CPU 31 shown in Fig.2, “the recommending unit” in claim 9 is read as the CPU 31 shown in Fig.2, “the output controller” in claim 11 is read as the CPU 31 shown in Fig.2, “the receiving means” in claim 13 is read as the CPU 31 shown in Fig.2, “the classifying means” in claim 13 is read as the CPU 31 shown in Fig.2, “ the executing means” in claim 13 is read as the CPU 31 shown in Fig.2. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein’665 (US 2015/0222665), and further in view of Fallon’834 (US 2014/0111834).
     With respect to claim 1, Eberlein’665 teaches an information processing apparatus (Fig.1, item 109) comprising: 
     a receiving unit that receives an execution command for a process [as shown in Fig.4, a user selects a desired document to perform the designated execution via the user interface (a receiving unit)]; 
     a classifying unit that classifies the process corresponding to the execution command as any of categories prepared in advance based on an object to be processed in the process [as shown in Fig.3, a security policies is being configured to control the executions to be processed for the documents according to the classification of the documents and as shown in Fig.5, the file is being executed according to the 
     an executing unit that executes the process in accordance with the execution command received by the receiving unit [as shown in Fig.4, a user selects a desired document to perform the designated execution via the user interface. Therefore, an executing unit is disclosed to execute the process in accordance with the execution command received by the receiving unit according to the user’s designated execution].  
    Eberlein’665 does not use a character string included in object is being used to identify the categories.
     Fallon’834 teaches using a character string included in object is being used to identify the categories (Fig.5).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Eberlein’665 according to the teaching of Fallon’834 to classify the documents into the categories according to the charter string included in the documents because this will allow the security of the documents to be identified more effectively.
     With respect to claim 2, which further limits claim 1, Eberlein’665 teaches that an acquiring unit that acquires term information for each of the categories, the term information containing a preset confirmed term and a preset candidate term, the confirmed term being used for confirming that execution of the process is inappropriate, 
     wherein the classifying unit refers to the term information to classify the process to be executed by the executing unit as any of the categories (Fig.5, paragraphs 112-118).  
     With respect to claim 5, which further limits claim 2, Eberlein’665 does not teach wherein if the character string included in the object is included in the term information corresponding to a plurality of categories, the classifying unit classifies the process as any of the categories based on a priority level set for each category.  
     Fallon’834 teaches wherein if the character string included in the object is included in the term information corresponding to a plurality of categories, the classifying unit classifies the process as any of the categories based on a priority level set for each category (Fig.5).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Eberlein’665 according to the teaching of Fallon’834 to classify the documents into the categories according to the charter string included in the documents because this will allow the security of the documents to be identified more effectively.
     With respect to claim 6, which further limits claim 5, Eberlein’665 does not teach if the character string included in the object - 26 -is included in the term information corresponding to categories with identical priority levels, the classifying unit classifies the process as any of the categories selected by a user.  

     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Eberlein’665 according to the teaching of Fallon’834 to classify the documents into the categories according to the charter string included in the documents because this will allow the security of the documents to be identified more effectively.
     With respect to claim 12, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 12 claims how the information processing apparatus of claim 1 to execute to perform operation on the classified contents.  Claim 12 is obvious in view of Eberlein’665 and Fallon’834 because the claimed combination operates at the same manner as described in the rejected claim 1. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present
     With respect to claim 13, Eberlein’665 teaches an information processing apparatus (Fig.1, item 109) comprising: 
     receiving means for receiving an execution command for a process [as shown in Fig.4, a user selects a desired document to perform the designated execution via the user interface (a receiving unit)]; 
     classifying means for classifying the process corresponding to the execution command as any of categories prepared in advance based on an object to be 
     - 28 -executing means for executing the process in accordance with the execution command received by the receiving means [as shown in Fig.4, a user selects a desired document to perform the designated execution via the user interface. Therefore, an executing unit is disclosed to execute the process in accordance with the execution command received by the receiving unit according to the user’s designated execution].  
    Eberlein’665 does not use a character string included in object is being used to identify the categories.
     Fallon’834 teaches using a character string included in object is being used to identify the categories (Fig.5).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Eberlein’665 according to the teaching of Fallon’834 to classify the documents into the categories according to the charter string included in the documents because this will allow the security of the documents to be identified more effectively.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein’665 (US 2015/0222665), Fallon’834 (US 2014/0111834) and further in view of Seigel’638 (US 2017/0242638).
     With respect to claim 3, which further limits claim 2, the combination of Eberlein’665 and Fallon’834 does not teach a confirming unit that confirms whether the execution of the process classified as any of the categories as a result of corresponding to the candidate term is appropriate or inappropriate.  
     Seigel’638 teaches a confirming unit that confirms whether the execution of the process classified as any of the categories as a result of corresponding to the candidate term is appropriate or inappropriate (Fig.2, steps 212, 214, 218 and 220)
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Eberlein’665 and Fallon’834 according to the teaching of Seigel’638 to determine if the selected action is allowed to be perform on a selected document according to classification policy because this the document to be executed with desired functions more effectively.
     With respect to claim 4, which further limits claim 3, the combination of Eberlein’665 and Fallon’834 does not teach wherein the confirming unit confirms whether the execution of the process is appropriate or inappropriate in accordance with designation performed by a user.  
     Seigel’638 teaches teach wherein the confirming unit confirms whether the execution of the process is appropriate or inappropriate in accordance with designation performed by a user (Fig.2, steps 212, 214, 218 and 220).
.
Claims 7, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein’665 (US 2015/0222665), Fallon’834 (US 2014/0111834) and further in view of Miller’830 (US 2005/0171830).
     With respect to claim 7, which further limits claim 1, the combination of Eberlein’665 and Fallon’834 does not teach a compiling unit that compiles the number of executed processes for each category. 
     Miller’830 teaches a compiling unit that compiles the number of executed processes for (the system) [a counter identifying the number of times that the system has been accessed by each user (paragraph 318 and Fig.137B)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Eberlein’665 and Fallon’834 according to the teaching of Miller’830 to count the number of time that each document has been accessed by each user (a compiling unit that compiles the number of executed processes for each category) because this will allow the document to be tracked more effectively.
     With respect to claim 8, which further limits claim 7, the combination of Eberlein’665 and Fallon’834 does not teach wherein the compiling unit compiles the number of 
     Miller’830 teaches wherein the compiling unit compiles the number of executed processes for (the system) and for each user who has commanded execution of a process [a counter identifying the number of times that the system has been accessed by each user (paragraph 318 and Fig.137B)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Eberlein’665 and Fallon’834 according to the teaching of Miller’830 to count the number of time that each document has been accessed by each user (a compiling unit that compiles the number of executed processes for each category) because this will allow the document to be tracked more effectively.
     With respect to claim 11, which respect to claim 7, the combination of Eberlein’665 and Fallon’834 does not teach an output controller that controls output of a compilation result obtained by the compiling unit.  
     Miller’830 teaches an output controller that controls output of a compilation result obtained by the compiling unit [as shown in Fig.137B, the report regarding to the accessing operation to the system is being displayed. Therefore, an output controller is considered disclose to controls output of a compilation result obtained by the compiling unit in order to display the report shown in Fig.137B].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Eberlein’665 and Fallon’834 according to the teaching of Miller’830 to count the number .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Eberlein’665 (US 2015/0222665), Fallon’834 (US 2014/0111834), Miller’830 (US 2005/017186) and further in view of Kato’155 (US 2007/0283155).
     With respect to claim 9, which further limits claim 7, the combination of Eberlein’665, Fallon’834 and Miller’830 does not teach a recommending unit that recommends execution of a predetermined process if a compilation value obtained by the compiling unit exceeds a predetermined threshold value.  
     Kato’155 teaches a recommending unit that recommends execution of a predetermined process if a compilation value obtained by the compiling unit exceeds a predetermined threshold value [As shown in Fig.26, when the number of pages in a print job is more than the allowable number of pages has been assigned to the user, a user is given an option to cancel the print job and the option to continue to print some of the allowable pages in a print job].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Eberlein’665, Fallon’834 and Miller’830 according to the teaching of Kato’155 to provide the recommended executions when the current designated execution for a selected document is not able to be perform due to the classification restriction because this will allow the executions to be performed on the document more effectively.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Eberlein’665 (US 2015/0222665), Fallon’834 (US 2014/0111834), Miller’830 (US 2005/017186), Kato’155 (US 2007/0283155) and further in view of Beyel’540 (US 2018/0260540)
     With respect to claim 10, which further limits claim 9, the combination of Eberlein’665, Fallon’834, Miller’830 and Kato’155 does not teach wherein the predetermined process is installation of a - 27 -specific program.  
     Beyel’540 teaches wherein the predetermined process is installation of a - 27 -specific program [a software is being restrict to be installed for a number of times and a number of computers (paragraph 1)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Eberlein’665, Fallon’834, Miller’830 and Kato’155 according to the teaching of Beyel’540 to restrict the number of times which a software can be installed because this is will allow the software to be managed more effectively.  
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Qi’785 (US 2013/0335785) teaches a printing management service program saves client end information, monitors and manages a client end computer, sets a printing management policy, and delivers operation instructions to the client end. The printing monitoring service program collects the client end information, sends the client end information to the server end, and executes the operation instruction.  
Contact
Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674